Title: James Maury to Thomas Jefferson, 9 September 1815
From: Maury, James
To: Jefferson, Thomas


          
            My dear Sir,
            Liverpool  9 Sept 1815
          
          On the 24th Ulto I recieved your letters of the 15th & 16th of June & present you my thanks for them.
          From what I have read in the public prints of the U.S.A. the peace appears generally to have been there hailed with a sincere welcome: here not; & so it continued until the Sovereign of Elba returned to France: then indeed the people of this country were truly pleased that peace had been made, even before the Yankees had had a confounded drubbing: and I believe they now really are still more satisficed on this point, since they have witnessed the immense influx of commerce poured into this country from our’s in consequence of this happy event.
          It is flattering to me to find your opinions on the good effects of a war mutually injurious so exactly concur with my own. I have frequently given  it as mine that the experience each country lately has had of the great hurt they can do each other in war will produce mutual impressions favorable to a long continuance of peace,
          How differently people here think to what you think! Here, probably, 49 out of 50 think; ay & really think we had not the smallest pretext for complaint;—the aggressions intirely ours & &c. And in truth they have acted accordingly; for, from what I have seen, I conclude that at no period has the war against France been more popular than that against our country: the opposition too in many, if not most, instances have unequivocally expressed the same sentiments as well within, as without, the house.
   +I should not however do justice to the administration of the country, were I not to say that, during the whole war, they have appeared more pacifically disposed than the nation at large.
 J.M.

          
          After the return of peace with the U.S.A. the recommencement of war with France occasioned the recurrence to the usual mode of manning the Navy by impressment of seamen; when I had the singular satisfaction to observe that the utmost courtesy was used towards the crews of our ships & every disposition manifested by the officers of the Impress  service at this port to avoid all occasion of vexation.I remember well that, during our revolutionary war, it was remarked that, in almost every trying case, there appeared a strong difference in the feelings of British born, and American born, emigrants from the U.S. During this late war I have been very attentive to what passed and could not help observing & observing too with singular pleasure that, almost, without exception, every American born, be he the disciple of Mr Jefferson or of Mr Pickering appeared to have the same feelings towards their country:—each equally transported with delight at any advantage obtained by the arms of the U.S.A. & each equally  depressed by a reverse.
          Give me leave to say something of myself: altho’ I have lived in this country so long, have married a native of it, have children: &, besides all this, have experienced the most friendly attentions from the circles I have been in; yet, after all, I find I indeed am as unqualified an American in material points as tho I never had resided out of the Land I am from; so true is it that, after a certain age, none of us can assimilate to a foreign country. This being so you well may say why not return to my own & wind up there? Answer, I cannot. I am too old to travel &c &c.
          I do indeed read with delight what you say of the progressive increase of the inhabitants of our country: at first I thought your estimate beyond probability; but now I think not: let there be added to this boon a continuance of our happy union to keep us United States: and this will be enough.
          Let me rejoice with you on the honorable peace lately concluded with Algiers. I think it will be more lasting than many affect to consider it. About 28 or 27 years ago, Spain, after having been at war with that Country ever since 1496, made a truce with it for 30 years, & I do not recollect any complaints of infraction. perhaps indeed they are as much to be depended on in these matters as us Christians.
          On the return of intercourse we all expected Tobacco would immediately have come down to about standard peace price, & this impression did lower it to nearly that standard: however, since that, it has advanced & now is 12d a 14 for stemed & 7 a 15d for Leaf:—prices never thought of!
          My eldest Son has not been blessed with good Stamina:—weak nerves & the consequences both as to body & mind. I have sent him to the land of his father to give him the chance of benefit from the voyage, change of climate, of Scene &c &c; hoping, tho’ not confidently, that they may mend him: possibly he may give you a call. Accept my best wishes
          
            most truly yours
            J. Maury
          
         